Case: 12-10188     Document: 00512021213         Page: 1     Date Filed: 10/16/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 16, 2012
                                     No. 12-10188
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ELIAS RAMIREZ-PEINADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:11-CR-42-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Elias Ramirez-Peinado raises
arguments that he concedes are foreclosed by United States v. Gomez-Herrera,
523 F.3d 554, 562-63 (5th Cir. 2008), which rejected the argument that fast track
programs create unwarranted disparities between defendants in districts that
have the programs and defendants in districts that do not have such programs.
He also raises arguments that he concedes are foreclosed by United States v.
Newson, 515 F.3d 374, 377-78 (5th Cir. 2008), which held that the Government

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-10188   Document: 00512021213     Page: 2   Date Filed: 10/16/2012

                                No. 12-10188

may decline to move for an additional one-level reduction under United States
Sentencing Guidelines § 3E1.1(b) based on the defendant’s refusal to waive his
right to appeal.    The Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2